Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it becomes unclear as to whether or not the cable is being claimed. In claim 1, it is clear that the apparatus is only configured for connection with the cable, but in claim 2 it appears the applicant may be transitioning to positively including the cable as the position/positioning of the cable is relied upon. If the applicant intends to include the cable as part of the safety apparatus should be clearly set forth as one of the components being claimed. If the applicant does not intend to include the cable as part of the personal safety apparatus, applicant should make sure the claim language includes appropriate so as to clarify the cable is not part of the safety apparatus.

Dependent claims not directly named are rejected for being dependent upon a rejected claim.
Appropriate correction and clarification is required.

















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (US 7,543,671), as best understood light of the above rejections. 
Donaldson discloses:
Claim 1: a personal safety apparatus (10; figures 1, 2, 5-7), comprising 
a base (12); 
a mast (16) connected to the base, the mast comprising a plurality of mast sections (62, 62) and being vertically extendable from the base between a collapsed position and an extended position (figures 1, 2, 5-7); 
a jib (72) connected to the mast and extending outward from the mast (figure 7); 

a control panel (40) comprising a user input device configured to receive input commands from a user; 
and a controller  (42)operably connected to the mast such that the controller operates the mast to move the mast between a collapsed position and an extended position.  

    PNG
    media_image1.png
    339
    663
    media_image1.png
    Greyscale

12. The personal safety apparatus according to claim 1, further comprising a plurality of leg assemblies connected to the base (any of the linkages between base and rear wheels), each of the leg assemblies comprising a foot (tire) configured for engagement with the ground, and wherein each of the leg assemblies is operable by the controller to move between an extended position and a retracted position relative to an outer perimeter of the base (figure 4).  

14. The personal safety apparatus of claim 13, wherein the plurality of leg assemblies each further comprise a rotation joint between at least a portion of the leg assembly and the foot (figure 3), and wherein each of the leg assemblies is operable by the controller to rotate the foot in a vertical dimension about the rotation joint (figure 2).  
15. The personal safety apparatus of claim 1, wherein the controller is communicatively connected to the control panel and the controller receives the input commands from the control panel and the controller operates the mast to move the mast between a collapsed position and an extended position based upon the input commands (see insert above).  
16. The personal safety apparatus of claim of claim 15, wherein the controller operates the personal safety apparatus to move the anchor point relative to base based upon the user input commands (anchor point being basket rails, and the basket is moved by the controller).  
17. The personal safety apparatus according to claim 15, wherein the control panel further is movable relative to the base and the control panel (see insert above that control panel can be moved to other locations; additionally, if applicant meant to claim controller is movable relative the base and control panel 42 is movable with respect to both).  
.

Claim(s) 1, 6, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike et al. (US 5,021,917).
Pike et al. disclose:
Claim 1: a personal safety apparatus (10; figure 1) comprising,
a base (12); 
a mast (14) connected to the base, the mast comprising a plurality of mast sections (16, 18) and being vertically extendable from the base between a collapsed position and an extended position (figure 1); 
a jib (unnumbered arm connecting end of 18 to basket 20) connected to the mast and extending outward from the mast (figure 1); 
an anchor point (basket railing) connected to the jib (figure 1), the anchor point configured to connect a cable to the personal safety apparatus (basket railing is a known connection point for safety lanyards); 
a control panel (25) comprising a user input device (56)configured to receive input commands from a user (commands engine on and off); 
and a controller (joysticks) operably connected to the mast such that the controller operates the mast to move the mast between a collapsed position and an extended position (figure 2).  

7. The personal safety apparatus according to claim 6, further comprising a turntable motor operably connected to the rotating assembly, wherein the controller provides control signals to the turntable motor to operate to rotate the mast (figures 2-4).  
10. The personal safety apparatus according to claim 7, further comprising a plurality of wheels connected to the base at a position below the turntable (figure 1).  
11. The personal safety apparatus according to claim 7, further comprising a plurality of leg assemblies (axles of wheels) connected to the base, each of the leg assemblies extendable outward from the base (figure 1).  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al. as applied to claims 1, 6, 7 above, and further in view of Albert (US 6,378,652). Pike et al. do not disclose a counterweight connected to the turntable.
However, Albert teaches:
8. Further comprising a counterweight (12) connected to the turntable (mast is disclosed to rotate around vertical axis 15) at a side of the mast opposite the jib (figure 4; jib 9, mast 4-7).  
9. Further comprising at least one counterweight arm (counterweight housing) extending from the turntable at a side of the mast opposite the jib (figures 1-5), the at least one counterweight arm configured to receive a counterweight (figures 1-5).  
Therefore it would have been obvious to one of ordinary skill in the art to provide the safety device of Pike et al with the counterweight set up as taught by Albert so as to provide additional safety and security to both those working at elevation as well those working below and around the device. 



18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson as applied to claims 1, 15 and 17 above, and further in view of Bond (US pub 2009/0145871). While Donaldson acknowledges the control panels or control units can be in other locations that allow for safe and convenient operation of the vehicle (see insert above), he does not specify wireless or remote control.  
However, Bond teaches 
18. Wherein the control panel is wirelessly communicatively connected to the controller (figures 1 & 2).  
19. Further comprising a remote control device that is movable to a position separated from the base, wherein the remote is wirelessly communicatively connected to the controller (figures 1, 2).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to construct the safety device of Donaldson with remote and wireless controls as taught by Bond so as to provide additional flexibility in operation of the device. 

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/        Primary Examiner, Art Unit 3634